Case: 3:20-cv-00253-GHD-RP Doc #: 47 Filed: 08/05/21 1 of 1 PagelD #: 148

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
WHITLEY PRICE PLAINTIFF
v. CIVIL ACTION NO. 3:20-CV-00253-GHD-RP
AJINOMOTO FOODS
NORTH AMERICA, INC. DEFENDANT

ORDER GRANTING IN PART AND DENYING IN PART
DEFENDANT’S MOTION TO DISMISS

Pursuant to an opinion issued this day, it is hereby ORDERED that:

(1) the Defendant’s motion to dismiss [Doc. No. 4] is GRANTED IN PART and
DENIED IN PART;

(2) the portion of the motion seeking dismissal of the Plaintiff's claims for
negligent acts - negligent hiring, supervision, training, and retention (Count
Three of the Complaint) and negligent infliction of emotional distress (part of
Count Four of the Complaint) - is GRANTED and those claims are
DISMISSED WITH PREJUDICE;

(3) the remainder of the Defendant’s motion is DENIED; and
(4) the Plaintiffs claims under the Family and Medical Leave Act, the Families
First Coronavirus Response Act, and the Plaintiffs state law claim for

intentional infliction of emotional distress shall PROCEED.

SO ORDERED, this, ne) day of August, 2021.

SL Manca

SENIOR U.S. DISTRICT JUDGE

 
